Citation Nr: 0303257
Decision Date: 01/29/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-00 030A	)	DATE JAN 29, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

The propriety of an initial 10 percent evaluation for the residuals of a left hamstring injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1991 to August 1997.  

This matter comes before the Board of Veterans Appeals (Board) from a May 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left hamstring injury and assigned a 10 percent evaluation effective August 6, 1997.  The veteran disagreed with the assigned evaluation and subsequently perfected this appeal.

A travel board hearing before the undersigned was held in November 1999.

In January 2000, the Board remanded this case for additional development.  The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all evidence necessary for an equitable disposition of the veterans appeal.

2. The residuals of the veterans left hamstring injury are manifested by magnetic resonance imaging (MRI) findings consistent with residuals of old musculotendinous strain involving the mid to proximal aspects of the left hamstring, particularly along the biceps femoris with evidence of old or chronic hemosiderin deposition in this region; a palpable mass with limited elasticity; and complaints of pain and tenderness in the left thigh area.  These findings approximate no more than a moderate muscle disability. 

3. The veteran has not submitted evidence tending to show that his service-connected residuals of a left hamstring injury require frequent hospitalization or cause marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a left hamstring injury are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5313 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).  Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations pertaining to the evaluation of muscle injuries in the May 1998 rating decision, the November 1998 statement of the case (SOC) and the September 2002 supplemental statement of the case (SSOC).  These documents further notified the veteran of the evidence of record and of the reasons and bases for denial.  The September 2002 SSOC also notified the veteran of the enactment of the VCAA and specifically advised him that VA would obtain identified records maintained by federal agencies.  He was also informed that upon request, and provided that he submit the appropriate authorization, VA would attempt to obtain records maintained by State or local governmental authorities and medical, employment, or other non-government records that are pertinent to the claim.

In April 2000, the RO requested that the veteran provide a copy of all treatment records including all MRI findings relating to his left hamstring disability from the Central Florida Physiatrists since 1996.  Records were received from this facility and associated with the claims folder.  These records are duplicates of evidence previously received and do not contain the actual MRI report.  However, on review of the claims folder, the Board notes that the referenced MRI report is contained within the veterans service medical records.  The veteran has not identified additional records that need to be obtained.  In keeping with the duty to assist, the veteran was provided VA examinations in December 1997 and August 2000.  

Accordingly, the Board finds that VA has satisfied its duty to notify and to assist and that under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The veteran was originally service-connected for the residuals of a left hamstring injury in May 1998 and assigned a 10 percent evaluation effective August 6, 1997.  In an undated statement, the veteran reported that his injury causes pain and lack of concentration.  He contends that he has a chronic condition with muscular scarring and the loss of deep fascia that has caused his injured leg to be noticeably smaller than the uninjured side.  He also reports loss of power with swelling and requests an increase in disability to 40 percent.  At the hearing in November 1999, the veteran testified that his condition is getting worse and that he is not able to sleep.  His physical activity is limited.  He uses a TENS unit and does stretching exercises to help relieve his pain.  Currently, the veteran reports pain (ranging from moderate to extreme) on a daily basis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a service-connected disorder requires a review of the veterans entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the veterans disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, however, because the appeal ensues from the veterans disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or staged ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In accordance with the rating schedule, the RO evaluated the veterans disability pursuant to Diagnostic Code 5313, which provides evaluations for disability of muscle group XIII.  The function of these muscles are as follows: Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles include the posterior thigh group, and hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (10 percent); moderately severe (30 percent); and severe (40 percent).  See 38 C.F.R. 4.73, Diagnostic Code 5313 (2002).
 
Pursuant to 38 C.F.R. § 4.56 (2002), muscle disabilities are evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on greater limitation of motion due to pain on use.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40 (2002).

Records from the Jewett Orthopaedic Clinic indicate the veteran was evaluated in May 1996 for left leg pain.  He reported trouble with his left hamstring area since 1992 and that he has had ultrasound, cortisone, acupuncture, whirlpool and massage.  Physical examination revealed full range of motion of the left hip and knee.  There were no palpable defects in his hamstrings.  Straight leg raising on the right was negative to 90 degrees and on the left he had some hamstring tightness to 90 degrees.  Resisted flexion of the knee revealed symmetric musculature of the thigh compared to the opposite side with grade 5 strength compared to 5 to 5+ strength on the opposite side and there was only a slight amount of weakness in this area.  X-rays of the pelvis, hip and lower back revealed no structural abnormalities and none were seen in the thigh.  The examiner believed that the veterans symptoms were related to his hamstrings.  He recommended that the veteran see a therapist for a stretching and strengthening program.  A September 1996 note indicates that therapy was helping the veteran.

The veteran underwent a MRI examination of the left proximal thigh and hamstring in October 1996 that concluded the following:
 
MR findings which are in keeping with residua of old musculotendinous strain involving the mid to proximal aspects of the left hamstring muscles.  This appears to extend along the biceps femoris musculotendinous junction with evidence of old or chronic hemosiderin deposition in this region.  Otherwise, there is no MR demonstration of acute musculotendinous strain or muscle tear, and the hamstring tendon origin from the ischial tuberosities is normal.

Subsequently in October 1996, the veteran was evaluated by a private physiatrist, Dr. Imfeld.  The veteran reported problems with his left hamstring since 1992 when he injured his hamstring running track.  He underwent a month and a half to two months of physical therapy and felt the therapy helped him but he continues to have pain along the upper mid portion of the left hamstring.  Physical examination revealed the veteran was able to ambulate, heel and toe walk, and perform a full squat, all without difficulty.  Range of motion of the lower extremities was full and tone was normal.  Manual muscle testing revealed normal strength in all major muscle groups in the bilateral lower extremities and no atrophy was noted.  Sensory examination was intact and deep tendon reflexes were 2+ and symmetrical at the patella and Achilles tendons.  There was mild tenderness to palpation over the proximal mid hamstring region but no significant swelling or obvious defects were noted.  Impression was [c]hronic left posterior thigh region pain, likely on the basis of a chronic hamstring strain.  Dr. Imfeld recommended that the veteran resume his running activities but emphasized the importance of stretching exercises.  A TENS unit was also recommended.  

The veteran underwent a VA examination in December 1997.  He reported constant pain, usually at rest, that is relieved with movement.  He takes non-steroidal anti-inflammatory drugs which provides some relief but does not take away the pain.  Examination revealed mild left upper hamstring muscle tenderness but no decrease in movement and he was able to touch his toes without any pulling or pain sensation in the left hamstring.  Assessment was left upper hamstring muscle strain.  It was noted that without the October 1996 MRI results it was unclear what kind of fluid collection he had in the left hamstring.  

An October 1998 letter from Dr. Henry at the Peachtree Orthopaedic Clinic indicates that they received the veterans request for referral to pain management.  It further stated that Dr. Reddy did not feel that surgical intervention was advisable as the results would be fairly unpredictable.

In August 2000, the veteran underwent another examination for VA purposes, by a physician at the Southside Orthopedic Center.  The veteran reported continued symptomatology in the left thigh and that he has had extensive rehabilitation.  He also reported that he was told that he had scar tissue and a calcium deposit in the left thigh in the hamstring area.  He did not complain of any problems in the hip, knee or lower back.  He indicated that his pain is aggravated by stress, walking, and sitting for any period of time.  

Physical examination revealed no evidence of atrophy.  Leg length was normal and equal on both sides.  Examination of the knee was reported as normal with full range of motion and no areas of tenderness.  Examination of the hip was completely normal.  Examination of the thigh revealed vague tenderness near the proximal attachment of the hamstring.  There were no palpable masses and neurovascular status was normal.  X-ray examination of the hip joint, femur, and knee were reported as normal.  Impression was vague pain and tenderness in the left thigh, cause undetermined, with no positive findings on examination or on x-ray; and resolved hamstring strain, muscle injury group 13.

The examiner further opined that the veteran did not have any disability and stated that there was no positive finding on x-ray or examination to document any residuals of the injury.  It was noted that this was an extensive period of time and that by now the veterans injury should be resolved.

The examiner addressed the Deluca issue in an addendum to his report.  He indicated that the veteran displayed pain and tenderness in the left thigh but did not have any fatigue, weakness, lack of endurance or incoordination and displayed no functional loss, no loss of sensation, atrophy, painful motion or instability.  It was also noted that the drawers test and McMurrays test were within normal limits.  

In December 2002, the veteran submitted a statement wherein he reported that he is experiencing leg weakness, difficulty running, and pain.  He believes that there is a distortion in his hamstring tendons and damage to his sciatic nerve.  The veteran also submitted a statement from Dr. M. Kostas, D.C., who indicates that he examined the veteran in October 2002 for injuries received in 1993.  Palpation of the veterans leg revealed a palpable mass with limited elasticity, in keeping with the previous results of hemosiderin deposition.  Dr. Kostas also indicates that after so long a time it does not appear that this will ever resolve itself and will continue to give the veteran a problem.  

As indicated, the veteran is currently assigned a 10 percent evaluation for the residuals of a left hamstring injury and the Board will not disturb this evaluation.  However, on review of the evidence of record, the Board finds that the residuals approximate no more than a moderate muscle disability.  The veterans injury was a hamstring pull and not a through and through or deep penetrating wound.  There is service department evidence of treatment for his injury but no evidence of hospitalization for a prolonged period.  The veteran complains of the cardinal signs and symptoms of muscle disability.  Objectively, there is MRI evidence of hemosiderin deposition and recent chiropractic examination revealed a palpable mass with limited elasticity.  Notwithstanding, the physical findings are largely negative.  X-rays of the pelvis, hip, knee, thigh, and femur are reported as normal.  Range of motion of the left lower extremity is within normal limits and there is no positive evidence of impairment of strength as compared to the sound side.  Further, there is no competent medical evidence of loss of deep fascia or muscle substance. 

The Board acknowledges that additional compensation is potentially available for functional impairment due to pain on motion.  See DeLuca, supra.  The veteran complains of pain and the Board does not doubt his assertions.  However, the Board does not find symptoms or pathology creating impairment that would warrant an evaluation greater than 10 percent.  There is no evidence of atrophy or loss of sensation and most recent VA examination indicated that there was no functional loss related to disability. 

The Board has specifically considered whether the veteran is entitled to a staged rating.  See Fenderson, supra.  It is the Board's conclusion, however, that at no time since service connection was established has the veterans disability been more than 10 percent disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VAs Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the evidence of record does not indicate the veteran is frequently hospitalized for the residuals of his left hamstring injury and there is no indication that his condition causes a marked interference with employment.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action.  VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for residuals of a left hamstring injury, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for the residuals of a left hamstring injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
